                                           Case 3:17-cv-03444-JSC Document 33 Filed 07/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHADRICK BAKER,                                     Case No.17-cv-03444-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER REQUESTING SECOND
                                                 v.                                          STATUS UPDATE
                                   9

                                  10     THE ACADEMY OF ART UNIVERSITY
                                         FOUNDATION, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court issued an order on October 5, 2017, granting Defendants’ motion to compel

                                  14   arbitration and staying this action pending the results of that arbitration. (Dkt. No. 28.)

                                  15   Defendants submitted a status update on January 11, 2019 indicating that Defendants expected

                                  16   arbitration to “take place within 180 days.” (Dkt. No. 30 at ¶ 7.) On October 10, not having heard

                                  17   from the parties, the Court asked Defendants for a status update. (Dkt. No. 31.) Defendants

                                  18   responded that arbitration was expected to commence in December 2019. (Dkt. No. 32.) As of

                                  19   the date of this Order, however, the parties have not filed anything on the docket. Accordingly,

                                  20   Defendants shall provide the Court with a status update within 30 days of this Order.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 21, 2020

                                  23

                                  24
                                                                                                     JACQUELINE SCOTT CORLEY
                                  25                                                                 United States Magistrate Judge
                                  26

                                  27

                                  28
